Citation Nr: 1123589	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  08-04 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from October 1962 to September 1964.  He has unverified service in Vietnam from August 1963 to September 1964.  The Veteran also has 20 years of service in the Army National Guard of New Mexico, and an additional 4 years of Reserve service.

This matter is before the Board of Veterans' Appeals (Board) from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which denied service connection for bilateral hearing loss.

The Veteran has not indicated that he would like a hearing on this matter.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has bilateral hearing loss from being exposed to noise from helicopter engines during active service.  The DD-214 shows that he served in the Army for 2 years as a helicopter repairman.  The Veteran further contends that he has bilateral hearing loss from being exposed to noise from track vehicles and airplanes during National Guard service.  The NGB-22 shows that he served in the Army National Guard for 20 years as an equipment and airplane repairman.  The Veteran has stated that he wore hearing protection only a portion of the time if it was available.  

There is no indication that the Veteran was awarded any medals or decorations evincing combat duty.

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in line of duty.  38 U.S.C.A. § 101(21)(24), (West 2002); 38 C.F.R. § 3.6(a) (2009).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) duty in which the individual concerned was disabled from injury incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1131. ACDUTRA includes full time duty performed by members of the National Guard of any state or the reservists.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full time duty performed by a member of the Reserves or the National Guard of any state.  38 C.F.R. § 3.6(d).

For VA purposes, impaired hearing will not be considered to be a disability unless the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The record shows exposure to acoustic trauma in service.  The Veteran has provided competent and credible statements as to his exposure to acoustic trauma by working in close proximity to helicopters and airplanes.  Service records corroborate his statements.  He is competent to state that he was exposed to loud noises in service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Moreover, there is no reason shown to doubt his credibility.

Additionally, the service treatment records (STRs) show a shift in hearing thresholds from the Veteran's entrance into service to his discharge.

Upon an induction medical examination completed in June 1962, the Veteran underwent audiological testing that included audiometric readings.  Service department audiometric readings prior to October 31, 1967 must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  As this evaluation was conducted prior to October 1967, the ASA units have been converted to ISO units as shown below.




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
--
5
LEFT
15
10
10
--
5

The Veteran also underwent audiological testing that included audiometric readings during his July 1964 separation examination.  The ASA units have been converted to ISO units as shown below.




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
10
--
20
LEFT
25
15
15
--
20

The Veteran did not seek evaluation or treatment for hearing loss during his active duty service period from October 1962 to September 1964.

Audiograms from 1997 to 2006 submitted by Honeywell Corporation establish that the Veteran had a bilateral hearing loss disability for VA purposes.

The record also contains a 2006 audiogram and letter from L.K.K., an audiologist with the Las Cruces Hearing Center.  The Veteran stated that his hearing had gradually been decreasing for years.  He gave a history of occupational noise exposure with the military.  Specifically, he worked in Army aviation for 26 years.  The Veteran reported difficulty hearing women's voices and understanding speech when background noise is present.  He sometimes had difficulty hearing others when using the telephone.  The diagnosis included a mild to severe high frequency sensorineural hearing loss, right greater than left. 

The Veteran submitted to a VA audiological examination in May 2006.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
25
45
85
LEFT
10
15
25
60
75

Speech recognition scores, using the Maryland CNC test, were found to be 100 percent in both ears.  The diagnosis was mild to severe high frequency sensorineural hearing loss.  No nexus opinion was provided.

The Veteran submitted to another VA audiological examination in September 2006.  He reported combat noise exposure in Vietnam and other military noise exposure while working as an aircraft and helicopter mechanic.  Following his active service, he had noise exposure from tracked vehicles and air drones during National Guard service.  The Veteran complained of difficulty hearing in crowds and in the presence of background noise.  Pure tone thresholds, in decibels, were as follows:
  



HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
25
45
85
LEFT
5
20
20
Illegible
75

Speech recognition scores, using the Maryland CNC test, were found to be 96 percent in both ears.  The diagnosis was bilateral severe high frequency sensorineural hearing loss.  The examiner opined that the Veteran's bilateral hearing loss is not the result of noise exposure from helicopters during service.  She reasoned that the Veteran's hearing was normal at the time of his discharge.

The requirements for service connection for hearing loss as defined in 38 C.F.R. 
§ 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Accordingly, another opinion should be obtained in order to determine whether it is at least as likely as not that the Veteran's bilateral hearing loss is related to his exposure to acoustic trauma during active service or any period of ACDUTRA (not necessarily to any hearing loss diagnosis during or immediately after service).  

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Based on the Veteran's statements, which includes several assertions that his hearing loss is due to noise exposure during his National Guard service, it is unclear if he has actual knowledge of what is necessary to substantiate a claim of service connection based on his National Guard and Reserve service with periods of ACDUTRA and/or INACDUTRA, as opposed to regular active duty service. 

The claim file does not include the Veteran's personnel records.  Moreover, it appears that the RO did not attempt to verify any periods of ACDUTRA or INACDUTRA or the Veteran's Reserve service.  Accordingly, on remand, the complete dates and types of the Veteran's Reserve service and his service in the Army National Guard from January 1974 to January 1994 should be verified, and a complete copy of the Veteran's service treatment and personnel records from such service should be obtained.  See 38 C.F.R. § 3.159(c)(2).

Finally, it appears that there are outstanding private treatment records.  The Veteran reported to the May 2006 VA examiner that he was diagnosed with a high frequency hearing loss in the 1970's.  These records must be obtained.  See id.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran an adequate notice letter that specifically includes the criteria necessary to substantiate a claim of service connection based on Reserve and National Guard service with periods of ACDUTRA and/or INACDUTRA, and explain how this differs from what is necessary to substantiate a service connection claim based on regular active duty service.

2. Contact the National Personnel Records Center (NPRC) and other appropriate records depositories and request copies of the Veteran's service personnel records from October 1962 to September 1964, as well as service personnel and treatment records from the Veteran's service the Army National Guard from January 1974 to January 1994 and any Reserve service. 

3. Obtain verification of the Veteran's periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the Army National Guard and the appropriate Reserve component.

4. Ask the Veteran for any additional identifying information he may be able to provide, to include names, dates of treatment and locations of physicians or medical treatment facilities who have treated him for bilateral hearing loss from 1970 to 1996.  Acquire any such records after having received a release, and associate these records with the claim file.

5. After the completion of #1 through #4, schedule a VA audiological examination with an appropriate professional to determine the etiology of the Veteran's current bilateral hearing loss.  The claim folder, including a copy of this remand, must be made available to and reviewed by the examiner in conjunction with the requested study.  The examiner should provide the following opinions:

(a) Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hearing loss is related to noise exposure during active service from October 1962 to September 1964.

(b) Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral hearing loss had its onset during a verified period of ACDUTRA.

The examiner must address the upward shift in hearing threshold in both ears from entry into active service to discharge; the circumstances of the Veteran's service as a helicopter, airplane, and equipment repairman; and the Veteran's credible statements regarding exposure to acoustic trauma in service.  The examiner must accept as fact that the Veteran was exposed to acoustic trauma during service.  The examiner is further advised that VA regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.

A complete rationale must be provided for all opinions.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6. Thereafter, any additional development deemed appropriate should be accomplished.  Then, re-adjudicate the claim.  If the claim remains denied, issue the Veteran and his representative a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

